MYERS, Associate Judge
(dissenting).
I must dissent from the action of my associates in considering the merits of this appeal, as in my judgment it is barred by mootness under the authority of our decision in Butler v. District of Columbia, D.C.App., 200 A.2d 86.
We held there that it was not the intent of the federal decisions to date that every criminal appeal should survive the bar of mootness merely because a conviction might carry with it some adverse effect upon the legal status of the defendant and that, to warrant a review on the merits, he must ■“produce competent evidence that he in fact has an actual, definable stake in the proceeding * * * that the conviction has a material effect upon present legal rights, not upon some unforeseeable, remote event that could possibly arise in appellant’s future.” The record in this case is devoid of such proof.
It is true that appellant’s present conviction for a traffic violation, if allowed to stand, will result in five points against his driving record. But, without eviden-tiary support, the majority opinion assumes that appellant in the future is bound to accumulate additional points, resulting ultimately in the deprivation of his right to drive in the District of Columbia. This assumption is predicated upon mere conjecture that he is not a law abiding citizen and wholly disregards the reasonable probability that the present conviction will make him a better, more observant and cautious driver in the future.
I am unwilling to accept the present five points on appellant’s driving record plus the theory that he might be assessed addi-ltional points by traffic violations in the future as sufficient evidence of such a “stake in the proceeding” as to have justified a review of the merits of his conviction. In my opinion the appeal should have been dismissed on the ground of mootness without consideration of the merits of the conviction, which the majority has affirmed.